Case 2:18-cr-00160-CJB-DMD Document 77 Filed 10/11/18 Page 1of 3

U.S, DISTRICT col
9: F
EASTERN nS" BICT OF LA,

QUE CET EG A 3

3.
WILLIA Wy. BLEVINS
bec lh Co
FELONY
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA
SUPERSEDING BILL OF INFORMATION FOR CIVIL RIGHTS CONSPIRACY
UNITED STATES OF AMERICA * CRIMINAL NO.: 18-160
v. * SECTION: “J”
JODY LAMBERT * VIOLATION: 18 U.S.C. § 241
* *
The United States Attorney charges:
COUNT ONE
From on or about August 12, 2015, until on or about June 30, 2016, in the Eastern
District of Louisiana, the defendant, JODY LAMBERT, knowingly and willfully conspired,
and agreed with others to injure, oppress, threaten, and intimidate D.P. in the free exercise and
enjoyment of a right secured to D.P. by the laws and Constitution of the United States; that is,
the right to rent and occupy a dwelling without injury, intimidation, and interference because of
D.P.’s handicap, as that term is defined in 42 U.S.C. § 3602(h).
fF OO
1 ProCeSS
X kt
__ CtRmDep_—_————

__. Doc. No.
Case 2:18-cr-00160-CJB-DMD Document 77 Filed 10/11/18 Page 2 of 3

All in violation of Title 18, United States Code, Section 241.

New Orleans, Louisiana
October 11, 2018

PETER G. STRASSER
UNITED STATES ATTORNEY

wt € : “Toor &—
JULIA K. EVANS
Assistant United States Attorney
650 Poydras Street, Suite 1600
New Orleans, Louisiana 70130

Yisge “BerVouee \o4 wa
RISA BERKOWER ~~
NICHOLAS REDDICK
Trial Attorneys, Civil Rights Division
United States Department of Justice
Case 2:18-cr-00160-CJB-DMD Document 77 Filed 10/11/18 Page 3 of 3 bo

&

Pa

ms

AOUIONY So}e1G poyUy) WwRsIssy
SNVAA SM VITO

 

 

SE 7D

 

yndaq ‘ Ag

 

‘y4aID *

 

g 0c‘ Papte

 

IZ § O'S ST :(s)uoneior,

 

AOVUIdSNOD SLHOM TIAID
wor NOILVWYOANI dO THA

 

LYaaNv'T AGOL

“SA

VORISINV JO SHLVIS Ga LINN

 

VNVISINOT JO LTHLSIC  \natswa

AHL Yor
NOD WIYSIEF saqwIgs gay

 

 

fu O9T-81 ON
